Citation Nr: 1646637	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  05-03 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to June 2004.

This matter came to the Board of Veterans' Appeals (Board) in connection with the Veteran's appeal of the initial disability rating assigned for her service-connected left hip bursitis.

In a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, the RO, in pertinent part, granted service connection for left hip bursitis and assigned a 10 percent rating, effective June 10, 2004.  In January 2009, the RO increased the rating for left hip bursitis to 20 percent, effective November 26, 2008.

With regards to a TDIU, as explained in the August 2013 Board remand, in November 2009 the Board found that the Veteran raised the issue of a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), in conjunction with her claim for and increased rating for left hip bursitis.  In November 2009, November 2011 and August 2013, the TDIU issue was remanded for further development.  As will be discussed in greater detail below, substantial compliance with the Board's remand directives has been achieved.


FINDINGS OF FACT

1.  The Veteran is service connected for mood disorder, rated 70 percent disabling; left hip bursitis, currently rated 30 percent disabling; and right wrist tendonitis, rated 10 percent disabling.

2.  The Veteran's service-connected disabilities do not, either individually or collectively, preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.






CONCLUSION OF LAW

The criteria for the assignment of a total disability rating based on individual unemployability are not met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated December 2011 to the Veteran, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate her claim for a TDIU, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Likewise, VA treatment records and all private treatment records identified by the Veteran have been obtained and associated with the claims file.  All outstanding treatment records have been obtained and associated with the claims file.  The Board notes that the RO received a negative response to a request for records from the Social Security Administration (SSA).  In March 2016, the Veteran was afforded notice of the unavailability of those records and offered the opportunity to submit any such records on her on.  Given the above, the Board concludes that all outstanding records are associated with the claims file.

The Veteran has been afforded multiple VA examinations over the course of the appeal.   All service-connected disabilities have been addressed and each examiner offered an explanation of the occupational impact of each disability.  Thus, the Board considers those examinations adequate for determining the issue on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

All remand directives have been substantially complied with.  Per the August 2013 remand, the RO was to adjudicate the claims for service connection for a low back disability, bilateral knee disabilities, and endometriosis.  Likewise, the RO was to adjudicate the claims of clear and unmistakable error (CUE) in the July 2004 and April 2005 rating decisions.  The RO did such in a July 2014 rating decision.  See Stegall, 11 Vet. App. at 271.  As there are no further pending claims, the Board will proceed in deciding the Veteran's claim for a TDIU.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Entitlement to a TDIU is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

From May 9, 2011, forward, the Veteran has met the schedular requirements for a TDIU.  From that period forward, mood disorder was rated 70 percent disabling, left hip bursitis was rated 30 percent disabling and right wrist tendonitis was rated 10 percent disabling.  His combined rating is 80 percent.  Thus, from May 9, 2011, forward, the Veteran has met the schedular requirements for a TDIU.  Prior to that date, service connection was in effect for only the left hip and right wrist disabilities.  No such disability was rated 60 percent disabling, nor was his combined rating 70 percent or more.  Therefore, for the period prior to May 9, 2011, only an extraschedular TDIU under 38 C.F.R. § 4.16(b) is possible.

The Board recognizes that it is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, as will be discussed below, the Board concludes that a TDIU is not for assignment and referral to VA's Director of Compensation and Pension is not appropriate as the evidence of record does not reflect that the Veteran is unable to secure and maintain gainful employment due to her service-connected disabilities alone.

Turning to the evidence of record, in a January 2005 letter from S.R., M.D., she stated that the Veteran is totally and permanently disabled due to chronic pain in the lower back and pelvis and was unable to sustain employment.

A June 2006 letter from S.R., M.D., stated that the Veteran has been disabled for three years due to left hip and low back pain.  It was noted that the Veteran cannot sit or stand for longer than 20 minutes at a time.  It was also stated that the Veteran is depressed.  The Veteran was unable to lift more than 10 pounds, sit or stand for prolonged periods, or run.  Dr. S.R. concluded that the Veteran was unable to work due to those disabilities and would never be able to work.

A November 2008 VA examination notes that the Veteran stated that she is unable to work due to left hip pain.

A December 2008 letter from the Veteran's sister, A.A., noted that the Veteran had not worked since separating from the military.

In a March 2009 letter, S.R., M.D., stated that the Veteran experiences significant pain from her left hip disability and is unemployable.

The Veteran was afforded a VA examination in January 2010.  There, the examiner stated that the Veteran's left hip disability would preclude her from performing work duties that include significant physical exertion, such as prolonged standing, walking, stair climbing and lifting.  However, the Veteran could perform non-physical labor despite her left hip disability.

In May 2011, V-A.S., M.D., submitted a letter detailing the occupational impacts of the Veteran's disabilities.  Many disabilities were discussed in the letter, including depressive disorder, a left hip disability, right wrist tendonitis, right elbow tendonitis, and impingement of the right shoulder.  It was noted that the Veteran is unable to sit or stand comfortably for any measurable amount of time.  Dr. V-A.S. noted that the Veteran is significantly impaired by chronic pain.  Dr. V-A.S. stated that "[the Veteran] is unemployable and considered totaling [sic] disabled due to the above mentioned physical ailments.  It is my professional opinion that [the Veteran's] claims should be adjusted to adequately reflect her diagnoses of the left hip injury and chronic pain syndrome, and the resulting diagnosis of major depressive disorder."

The Veteran was afforded a VA examination in January 2012.  The examiner stated that the Veteran was unable to secure a substantially gainful occupation due to her left hip and right wrist disabilities along with her fibromyalgia.  The examiner also noted significant limitations due to her right shoulder and elbow, as well as left ankle pain.  Duplicates of that letter are associated with the claims file.

In a June 2012 letter, W.S., M.D., discussed the occupational impairments of the Veteran's right wrist and left hip disabilities.  He stated that there would be no impairment in either sedentary or physical employment due to the right wrist disability.  With respect to the left hip disability, he stated that the Veteran can perform the sedentary aspects of employment and that physical aspects of employment could be modified to reduce prolonged standing and walking, as well as kneeling, bending and lifting heavy objects. 

The Veteran was afforded a VA examination in September 2015.  There, the examiner stated that mood disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that she completed a master's degree in social work but was unable to afford the cost of pursuing a license to practice social work.

An October 2015 VA treatment record notes that the Veteran was offered a job as a social worker, at the place where she completed an internship.  Subsequent treatment records note the Veteran has continued to maintain employment as a social worker.

The evidence of record is against a finding that the Veteran's service-connected disabilities prohibit her from securing and maintaining substantially gainful employment.  Initially, the Board notes several letters from Dr.  S.R. are of record that discuss the Veteran's ability to secure and maintain employment.  In letters dated January 2005 and June 2006, Dr. S.R. discussed the fact that both left hip pain and low back pain rendered the Veteran unemployable.  Likewise, a May 2011 letter from Dr. V-A.S. discussed that the Veteran is unemployable due to her left hip disability, depressive disorder, and chronic pain syndrome.  The same is true of the January 2012 examiner's opinion, which considered nonservice-connected fibromyalgia in determining employability.  These three letters and the January 2012 VA examination report, however, are of no probative value in this instance.  That is because the Veteran is not service connected for any low back disability, fibromyalgia or chronic pain syndrome.  Each opinion considered the impact of nonservice-connected disabilities on the Veteran's employability.  In determining the propriety of a TDIU, the sole inquiry is whether service-connected disabilities render the Veteran unemployable.  See Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).

The Board notes that in a March 2009 letter, Dr. S.R. stated that the Veteran is unemployable solely due to her service-connected left hip disability.  This opinion, however, is of limited probative value as Dr. S.R. offered no rationale to support her conclusion that a left hip disability rendered the Veteran unemployable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the factually accurate, fully articulated, sound reasoning for the conclusion contributes probative value to a medical opinion).  Further, that opinion is outweighed by the June 2012 letter of Dr. S.W.  In that letter, he explained that the Veteran's service-connected wrist disability does not impact the Veteran's employability.  Further, he stated that the Veteran's service-connected left hip disability would not preclude sedentary employment and physical aspects of employment could be reasonably modified to prevent prolonged standing or sitting.  The same is true of the January 2010 VA examiner, who concluded that the Veteran would have difficulty performing significant physical activities due to her left hip disability, but would not have difficulty performing non-physical activities.  Given the explanations for their drawn conclusions, the Board finds the opinions of Dr. S.W. and the January 2010 VA examiner more probative than the bare conclusion of Dr. S.R., which included no supporting rationale.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

With regards to the Veteran's service connected mood disorder, as discussed above, the Veteran did not attribute any unemployability to that disability at a September 2015 VA examination.  Rather, the Veteran stated that she was having financial problems and as a result was unable to afford undergoing the licensing process for becoming a social worker.  The evidence does not reflect, and the Veteran does not contend that her service-connected mood disorder causes her to be unemployable.  Indeed, she explained that she was unable to work as a social worker due to a lack of financial means to complete the requisite licensing requirements.  Moreover, the evidence reflects that sometime following the September 2015 VA examination, the Veteran apparently completed those licensing requirements and has maintained employment as a social worker.  Indeed, VA treatment records note that the Veteran gained employment as a social worker at the same employer where she completed an internship.

In conclusion, a TDIU is not warranted.  The most probative evidence does not reflect any substantial employment impacts from the Veteran's service-connected right wrist disability.  With regards to the service-connected left hip disability, the most probative evidence of record indicates that the Veteran is able to engage in sedentary employment and can perform physical acts of employment when reasonable accommodations are provided, including measures to prevent prolonged sitting and standing.  Further, with regard to mood disorder, the Veteran conceded that she was unable to work because she was unable to afford to become licensed as a social worker.  Indeed, she conceded that she was not unemployed due to a service-connected disability, but rather due to a lack of ability to pay for licensing.  To that end, the evidence is clear that the Veteran completed the educational requirements necessary to become a social worker, even completing a social work internship.  That internship eventually led to a job offer, which she accepted and she has continued to maintain employment as a social worker ever since with no evidence of any interruptions in employment.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





ORDER

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


